DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III, FIGs. 9-11, and claims 1-2, and 5 in the reply filed on 11/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 and 11/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 08/21/2020 are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a core which defines a closed magnetic circuit in which magnetic flux, as produced by energization of the primary coil, flows, the core having formed therein a gap through which the magnetic circuit passes” as recited in line 4-7. For examination purpose, the limitation in question is interpreted as flux flows in the core when the primary coil is excited, and a gap is formed in the core.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ooyabu (U.S. Patent No. 4,990,881) in view of Soderberg (U.S. PG. Pub. No. 2017/0126087 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Ooyabu teaches an ignition coil (FIG. 17) comprising: 
a primary coil (coil on bobbin 610) and a secondary coil (coil on bobbin 620) which are magnetically coupled with each other; 
a core 510 and 520 which defines a closed magnetic circuit in which magnetic flux, as produced by energization of the primary coil, flows, the core having formed therein a gap (space A1 and or A2 between core 510 and 520) through which the magnetic circuit passes; and 
a magnet 530 which is disposed in the gap of the core (col. 12, lines 43-62). Ooyabu does not expressly teach the magnet has magnetization vectors at least a portion of which is inclined relative to a gap direction (vertical direction).
Soderberg teaches a magnet (Figs. 1D and or 1E),
wherein the magnet has magnetization vectors (arrows) at least a portion of which is inclined (slanted arrows) (paras. [0188] and or [0189]). The combination of the magnetic of Soderberg to the ignition coil of Ooyabu would result in “the magnet has magnetization vectors at least a portion of which is inclined relative to a gap direction” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inclined magnetization vectors as taught by Soderberg to the ignition coil of Ooyabu to improve magnetic field interaction (para. [0155]).
With respect to claim 5, Ooyabu in view of Soderberg teaches the ignition coil as set forth in claim 1, wherein the core has surfaces (upper end surface of core 510 and inner periphery surface of core 620) which face each other through the gap, and wherein the gap direction is a direction in which the surfaces of the core face each other through the gap (Ooyabu, col. 12, lines 27-39).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ooyabu in view of Soderberg, as applied to claim 1 above, and further in view of Tsai (U.S. PG. Pub. No. 2002/0171524 A1).
With respect to claim 2, Ooyabu in view of Soderberg teaches the ignition coil as set forth in claim 1, wherein the core includes a center core 511 (Ooyabu) and an outer peripheral core 620, the center core being disposed inside inner peripheries the primary and secondary coils, the outer peripheral core being disposed outside outer peripheries of the primary and secondary coils, 
the center core includes a body and a flange 511, the center core having a length (vertical length) with a first end (upper end) and a second end (lower end) which are opposed to each other in the gap direction that is a lengthwise direction of the center core, the flange extending from the first end of the center core in a direction perpendicular to the gap direction, 
the magnet is disposed to face the first end of the center core in the gap direction(Ooyabu, col. 12, lines 43-62). Ooyabu in view of Soderberg does not expressly teach
the magnet includes at least a first magnet and a second magnet at least one of which faces the flange in the gap direction and which has the magnetization vectors at least a portion of which is inclined relative to the gap direction and obliquely in a direction opposite a direction in which the flange protrudes from the first end of the center core. However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Nonetheless, Tsai teaches an ignition coil (FIG. 1), wherein the magnet includes at least a first magnet 5 and a second magnet 5 (para. [0020]). The combination of two magnets to the ignition coil of Ooyabu in view of Soderberg would result in “the magnet includes at least a first magnet and a second magnet at least one of which faces the flange in the gap direction and which has the magnetization vectors at least a portion of which is inclined relative to the gap direction and obliquely in a direction opposite a direction in which the flange protrudes from the first end of the center core” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two magnets as taught by Tsai to the ignition coil of Ooyabu in view of Soderberg to improve magnetization effect (para. [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837